Exhibit 10.1

                                                                             

MODIFICATION AGREEMENT

 

            THIS AGREEMENT made as of June 3, 2020 by and among MidCap Business
Credit LLC, a Texas limited liability company ("Lender"), Trans-Lux Corporation,
a Delaware corporation ("Trans-Lux"), Fairplay Corporation, an Iowa corporation
("Fairplay", and together with Trans-Lux the "Borrowers" and each a "Borrower"),
together with guarantors Trans-Lux Canada Ltd., a Canadian corporation,
Trans-Lux Energy Corporation, a Connecticut corporation,  Trans-Lux Display
Corporation, a Delaware corporation, and Trans-Lux Investment Corporation, a
Delaware corporation, (collectively, the "Guarantors" and each a "Guarantor";
and together with Borrowers, jointly, severally and collectively, "Obligors" and
each an "Obligor").

 

            WHEREAS, Borrowers entered into certain loan arrangements (the
"Obligations") with the Lender evidenced by various documents including without
limitation a Secured Revolving Time Note dated September 16, 2019 from Borrowers
to Lender in the maximum principal amount of $4,000,000.00 (as amended, and as
restated from time to time, the "Revolving Note"), said Obligations being
secured by a blanket first security interest in all assets of all the Obligors
pursuant to a Loan and Security Agreement (All Assets) also dated September 16,
2019 by and between the Obligors and the Lender (as amended, and as restated
from time to time, the "Loan Agreement"); and

 

            WHEREAS, the Guarantors each executed and delivered to Lender
Unlimited Guarantees dated September 16, 2019 (each, a "Guaranty" and
collectively, the "Guarantees"; and, together with the Loan Agreement, Revolving
Note, and any other documents evidencing the Obligations, the "Loan Documents")
guarantying any and all liabilities, debts and obligations of Borrowers to
Lender now existing or hereafter arising, including without limitation the
Obligations, said Guarantees being secured by secured by a blanket first
security interest in all assets of the Guarantors further to the Loan Agreement
as outlined above; and

 

                        WHEREAS, certain Events of Default have occurred and are
continuing under the Loan Agreement on account of (i) the Borrowers permitting
their consolidated EBITDA to be less than  $220,000.00 for the six month period
ending March 31, 2020 as required under Section 8(l) of the Loan Agreement and
constituting an Event of Default pursuant to Section 11(ii) of the Loan
Agreement, and (ii) the Borrowers’ acknowledged  material adverse change in the
business and financial condition of the Borrowers constituting an Event of
Default under Section 11(xi) of the Loan Agreement (collectively, the "Existing
Events of Default"); and

 

            WHEREAS, in order to help to sustain operations the Obligors have
requested that the Lender: (i) waive the Existing Events of Default; (ii) assent
to the Borrowers entering into the Contract Manufacturing Agreement (the
"Contract Manufacturing Agreement) dated on or about of even date of this
instrument by and between the Borrowers and Craftsmen Industries, Inc.
("Craftsmen"); (iii) assent to Fairplay entering into a Security Agreement with
Craftsmen dated on or about of even date hereof securing Fairplay’s obligation
sunder the Craftsmen Manufacturing Agreement (the "Craftsmen Security
Agreement"); (iv) continue to make Revolving Loans to the Borrowers on a
discretionary basis in accordance with the Loan Agreement; and (v) modify the
Minimum EBITDA Covenant (and eliminate the covenant test for the nine month
period ending June 30, 2020 which the Borrowers cannot meet); and

 

1

--------------------------------------------------------------------------------



 

            WHEREAS, the Lender is so willing, but only upon the terms and
conditions outlined herein, including revisions to both the Borrowing Base and
the Minimum EBITDA covenant,  together with the additional terms and conditions
outlined more fully herein below;

           

            NOW THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, the Obligors and Lender hereby stipulate, covenant and
agree as follows:

 

1.                  Recitals.  The parties hereto agree that the Recitals are
correct and are adopted by the parties and incorporated herein.

 

2.                  Construction.  Terms not otherwise defined herein shall have
the meanings ascribed to them in the Loan Agreement.  Time shall be of the
essence hereof.

 

3.                  Current Indebtedness. The Obligors hereby acknowledge,
ratify and confirm their respective liabilities to Lender for repayment of the
Obligations pursuant to the Loan Documents, including without limitation all
unpaid principal and accrued interest, late charges, fees and other costs of
collection (including without limitation attorneys' fees and expenses incurred
or to be incurred in connection therewith.  As of  June  3, 2020 the amount of
principal, interest and fees owing under Obligations is as follows:

 

Facility

Principal

Interest

Fees

Revolving Note

$

496,391.81

$

146.44

$

297.32

 

            The Obligors hereby agree to reimburse the Lender for all reasonable
attorneys’ fees and actual costs incurred by the Lender in connection with the
negotiation and execution of this Agreement and the Intercreditor Agreement (as
defined below), and for any and all reasonable legal fees and costs actually
incurred in connection with the Obligations, the Loan Agreement, and the Events
of Default. The Obligors hereby acknowledge and agree to all fees and costs paid
to date. The Obligors acknowledge, agree and confirm that interest, attorneys
fees and costs of collection continue to accrue and be incurred.

 

4.                  Waiver of Defenses and Claims.  The Obligors represent and
warrant that each has no defenses, setoffs or counterclaims to the payment of
their respective liabilities and Obligations to Lender under the Loan Documents.
To the extent any such defenses, setoffs, counterclaims ever existed, they are
hereby waived and the Lender is released, remised and forever discharged from
any and all claims now existing or hereafter arising and associated with
occurrences prior to the date hereof of any and all of the Obligors in
consideration of the Lender’s agreements contained herein. Obligors also hereby
release the Lender together with the Lender’s managers, officers, agents,
counsel, successors or assigns, from any and all claims or causes of action they
may have against such parties, whether known or unknown, contingent or
otherwise, as of the date hereof.

 

2

--------------------------------------------------------------------------------



 

5.                  Validity of Documents.  Each of the Obligors acknowledge and
agree that:

 

(a)                the liabilities arising out of the Loan Documents are the
legal, valid and binding obligations of the Obligors;

(b)               the liens, encumbrances and security interests granted to the
Lender pursuant to the Loan Documents remain valid, perfected and enforceable;
and

(c)                Except to the extent the Lender has agreed to limit its
rights thereto pursuant to this Agreement, (i) the Lender may enforce the
payment and performance of all obligations of Obligors under the Loan Documents,
and (ii) the Lender reserves and does not waive any of the rights under the Loan
Documents, the terms and conditions of which remain in full force and effect
except as specifically modified herein.

6.                  Negative Covenants.  Obligors hereby agree they will not
without the prior written consent of the Lender, sell, convey or otherwise
dispose of or transfer any of their property other than customary sales or
transfers in the ordinary course, nor directly or indirectly create, incur,
assume or suffer to exist any mortgage, lien, charge or encumbrance on, or
security interest in, or pledge of, or conditional sale or other title retention
agreement with respect to any property or asset now owned or hereafter acquired
by them, except for any lien securing any indebtedness to Lender and except as
noted herein.  Obligors also agree not to loan, transfer outside of the ordinary
course of business, or give money to any other party and/or to each other,
except to pay an obligation to Lender or for customary obligations incurred in
the ordinary course of business.

 

7.                  Terms of Modification. 

 

a.                   The Lender hereby waives each of the Existing Events of
Default and agrees not to implement the Default Rate absent a new Event of
Default under the Loan Agreement.

b.                  Contemporaneously with the execution of this Agreement, the
Obligors shall execute and deliver to the Lender and shall cause Craftsmen to
execute and deliver to the Lender an Intercreditor Agreement in the form of
 Exhibit “A” attached hereto.

c.                   The Lender hereby assents to the Borrowers entering into
the Craftsmen Manufacturing Agreement, and to Fairplay entering into the
Craftsmen Security Agreement, with the proviso that the Borrowers shall not
amend the Craftsmen Manufacturing Agreement or the Craftsmen Security Agreement
absent the Lender’s prior written consent, such consent by Lender not to be
unreasonably withheld or delayed.

d.                  The Loan Agreement is hereby amended by deleting the
definition of "Borrowing Base" appearing in Section 1 and inserting the
following new definition in lieu thereof in order to establish an Availability
Block and eliminate advances against Eligible Inventory:

3

--------------------------------------------------------------------------------



 

""Borrowing Base" shall mean, as of any date of determination, with respect to
any Borrower, the sum of the following:


(A)                UP TO EIGHTY-FIVE PERCENT (85%) OF THE UNPAID FACE AMOUNT OF
ELIGIBLE ACCOUNTS OF SUCH BORROWER; PLUS


(B)               A ONE-TIME ADVANCE IN AN AMOUNT EQUAL TO THE LESSER OF (I)
FIVE HUNDRED THOUSAND ($500,000.00) DOLLARS, OR (II) EIGHTY (80%) PERCENT OF THE
NET ORDERLY LIQUIDATION VALUE OF ELIGIBLE EQUIPMENT LOCATED AT 6110 AVIATOR
DRIVE, HAZELWOOD, MISSOURI (THE "EQUIPMENT LOAN"); THE EQUIPMENT LOAN WILL BE
REPAID IN SIXTY (60) INSTALLMENTS AS FOLLOWS: (I) EIGHT THOUSAND THREE HUNDRED
THIRTY-THREE AND 33/100 ($8,333.33) DOLLARS ON SEPTEMBER 16, 2020, AND (II) THE
SAME AMOUNT ON THE SAME DAY OF EACH MONTH THEREAFTER UNTIL THE ENTIRE EQUIPMENT
LOAN HAS BEEN PAID IN FULL.  ANY PORTION OF THE EQUIPMENT LOAN REPAID CANNOT BE
RE-BORROWED; MINUS


(C)                TWO HUNDRED AND FIFTY THOUSAND ($250,000.00) DOLLARS (THE
“AVAILABILITY BLOCK”); MINUS


(D)               THE BORROWING BASE RESERVE."

e.                   The Loan Agreement is hereby further amended by deleting
Section 8(l) of the Loan Agreement in its entirety and inserting the following
new Section 16 in lieu thereof in order to modify the Minimum EBITDA covenant
(and eliminate the test for the period ending June 30, 2020):

" (l) Minimum EBITDA.  Borrower shall not permit its consolidated EBITDA to be
less than the following amounts for the following periods:

Period

Amount

3 months ending September 30, 2020

$

(250,000.00)

6 months ending December 31, 2020

$

(450,000.00)

3 months ending March 31, 2021

$

100,000.00

6 months ending June 30, 2021

$

250,000.00

9 months ending September 30, 2021

$

400,000.00

12 months ending December 31, 2021 and for the 12 month period ending as of the
end of each fiscal quarter thereafter."

$

600,000.00

 

4

--------------------------------------------------------------------------------



 

f.                    The Loan Agreement is hereby further amended by deleting
Section 16 of the Loan Agreement in its entirety and inserting the following new
Section 16 in lieu thereof in order to reduce the early termination fee:


"16. TERMINATION.


(A)                UNLESS SOONER TERMINATED BY LENDER AS A RESULT OF THE
OCCURRENCE OF  AN EVENT OF DEFAULT, BORROWERS’ ELIGIBILITY TO REQUEST LOANS
HEREUNDER SHALL COMMENCE ON THE DATE HEREOF AND SHALL CONTINUE FOR A PERIOD
THROUGH AND INCLUDING SEPTEMBER 16, 2022 (THE "TERM").  IF BORROWERS DESIRE TO
TERMINATE THIS AGREEMENT PRIOR TO THE END OF THE TERM, BORROWERS SHALL GIVE AT
LEAST SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO LENDER OF BORROWERS’ INTENTION TO
DO SO AND SHALL PAY TO LENDER THE TERMINATION CHARGE SET FORTH BELOW.  AT THE
END OF THE TERM, BORROWERS SHALL PAY THE ENTIRE BALANCE OF THE LOANS AND ALL
OTHER OUTSTANDING OBLIGATIONS.  FURTHER, UPON TERMINATION OF THIS AGREEMENT, ALL
OF THE RIGHTS, INTERESTS AND REMEDIES OF LENDER AND OBLIGATIONS OF BORROWERS
SHALL SURVIVE AND BORROWERS SHALL HAVE NO RIGHT TO RECEIVE, AND LENDER SHALL
HAVE NO OBLIGATION TO MAKE, ANY FURTHER LOANS.  UPON FULL, FINAL AND
INDEFEASIBLE PAYMENT OF THE OBLIGATIONS TO LENDER, ALL RIGHTS AND REMEDIES OF
BORROWERS AND LENDER HEREUNDER SHALL CEASE, SO LONG AS ANY PAYMENT SO MADE TO
LENDER AND APPLIED TO THE OBLIGATIONS IS NOT THEREAFTER RECOVERED FROM OR REPAID
BY LENDER IN WHOLE OR IN PART IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING
INSTITUTED BY OR AGAINST ANY BORROWER, WHEREUPON THIS AGREEMENT SHALL BE
AUTOMATICALLY REINSTATED WITHOUT ANY FURTHER ACTION BY BORROWERS AND LENDER AND
SHALL CONTINUE TO BE FULLY APPLICABLE TO SUCH OBLIGATIONS TO THE SAME EXTENT AS
THOUGH THE PAYMENT SO RECOVERED OR REPAID HAD NEVER BEEN ORIGINALLY MADE ON SUCH
OBLIGATIONS.


(B)               IF THIS AGREEMENT IS TERMINATED BY LENDER FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT OR IF BORROWERS REQUEST THAT LENDER TERMINATE
THIS AGREEMENT, THEN BORROWERS SHALL PAY TO LENDER A TERMINATION FEE IN AN
AMOUNT EQUAL TO (I) EIGHTY THOUSAND ($80,000.00) DOLLARS IF THE TERMINATION
OCCURS ON OR BEFORE THE SECOND ANNIVERSARY OF THIS AGREEMENT; AND (II) FORTY
THOUSAND ($40,000.00) DOLLARS IF THE TERMINATION OCCURS AFTER THE SECOND
ANNIVERSARY OF THIS AGREEMENT BUT ON OR BEFORE THE CONCLUSION OF THE TERM. 


(C)                IN THE EVENT THAT BORROWERS DESIRE TO TERMINATE THIS
AGREEMENT PRIOR TO THE END OF THE TERM AND FAILS TO DELIVER TO LENDER THE SIXTY
(60) DAY NOTICE REQUIRED PURSUANT TO SECTION 16(A) ABOVE, BORROWERS MAY
NEVERTHELESS TERMINATE THIS AGREEMENT AND PAY THE OBLIGATIONS IN FULL IF IT (I)
PAYS THE TERMINATION CHARGE SET FORTH IN SECTION 16(B) ABOVE, AND (II) PAYS
ADDITIONAL INTEREST FOR EACH DAY THAT THE NOTICE WAS SHORT OF THE REQUIRED SIXTY
(60) DAY NOTICE, WHICH INTEREST SHALL BE IN AN AMOUNT THAT IS EQUAL TO THE
DEFAULT RATE BASED ON BORROWERS’ AVERAGE BORROWINGS UNDER THIS AGREEMENT FOR THE
TWO (2) MONTH PERIOD PRIOR TO THE DATE THAT LENDER RECEIVES DELIVERY OF ACTUAL
NOTICE OF BORROWERS’ INTENTION TO TERMINATE THIS AGREEMENT.

5

--------------------------------------------------------------------------------



e.                   The Borrowers shall continue to pay interest to Lender on
account of the Revolving Loans monthly in arrears on the first day of each month
per the terms of the Loan Agreement.

f.                    The Obligors shall continue to provide the Lender with
evidence of valid insurance coverage reasonably acceptable to the Lender and
naming the Lender as additional insured and loss payee.

g.                   Contemporaneously with the execution of this Agreement, the
Borrowers shall pay to the Lender a modification fee in the amount of Forty
Thousand ($40,000.00) Dollars (the "Modification Fee"), which Modification Fee
shall be deemed earned in full upon execution of this Agreement. By accepting
this Agreement, the Borrowers hereby authorize and direct the Lender to pay such
Modification Fee and to treat the same as a loan to the Borrowers pursuant to
the Loan Agreement.

h.                   Unless mutually modified by the parties to that agreement
with the Lender’s prior written consent, any failure by the Obligors to comply
with the terms and conditions of this Modification Agreement, the Craftsmen
Manufacturing Agreement or the Craftsmen Security Agreement shall constitute an
Event of Default under the Loan Agreement and the Loan Documents.

i.                     Contemporaneously with the execution of this Agreement,
the Borrowers shall reimburse the Lender for all unreimbursed legal fees and
costs incurred in connection with the Existing Events of Default, and
preparation of this Agreement and the Intercreditor Agreement.  The Borrowers
shall continue to be responsible for all reasonable legal fees and costs which
Borrowers acknowledge are continuing to accrue.

8.                  Enforcement of Loan Documents.  Except for Lender’s
agreement to waive the Existing Events of Default and modify the Loan Agreement
as set forth herein, nothing in this Agreement and no action taken pursuant
hereto, shall be deemed to prevent, impair or limit the Lender’s rights against
the Obligors under the Loan Documents at any time, it being expressly understood
and agreed that the Lender expressly reserves those rights (except for those
rights modified herein or subsequently modified in writing).  Each of the
Obligors hereby grants a continuing security interest to the Lender to secure
all of the Obligations owing under each of the Loan Documents in consideration
of the Lender’s agreements herein.

 

9.                  Financial Condition.  The Obligors warrant they have not
transferred any of their property for less than "fair consideration" within the
preceding twelve months.  The Obligors shall allow the Lender or its independent
certified accountants reasonable access to their respective financial records,
including without limitation past income tax returns, for the purpose of
determining the accuracy and otherwise verifying the truth of the Obligors
representations and warranties regarding their financial condition.

 

6

--------------------------------------------------------------------------------



10.              Environmental Warranty.  The Obligors hereby represent, warrant
and covenant that none of them has in any manner unlawfully generated, stored or
disposed of, released or to the best of their knowledge after diligent inquiry,
permitted the release of any flammable substance, explosives, radioactive
materials, hazardous wastes, toxic substances, material from, into or in any
property owned or leased by Borrower or Guarantors, as any of such terms may be
defined in the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended, 42 U.S.C. §9601, Chapter 21E of the Massachusetts
General Laws, and regulations adopted thereunder, or in any other applicable
federal, state or local environmental laws, rules or regulations governing the
use, storage, treatment, transportation, manufacture, refinement, handling,
production or disposal of such materials.  Obligors shall defend, indemnify and
hold harmless the Lender against any and all claims, damages, losses,
liabilities, costs or expenses including reasonable attorneys' fees which the
Lender may incur or which may be claimed against the Lender by any person or
entity by reason of said property.  Notwithstanding the foregoing the Obligors
shall be under no obligation to obtain or produce a 21E report or similar
environmental reports to be in compliance with this paragraph.

 

11.              No Assignment.  This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided however that no party other than the Lender may assign this Agreement
or any rights hereunder without the Lender’s prior written consent and any
prohibited assignment shall be absolutely void.  No consent to an assignment
from the Lender shall release any other party hereto from the liabilities to the
Lender.

 

12.              Governing Law.  This Agreement has been negotiated and accepted
in, and shall be deemed to have been made in the Commonwealth of Massachusetts
and the validity of this Agreement, its construction, interpretation and
enforcement, and the rights of the parties hereunder, shall be determined under,
governed by and construed in accordance with the laws (and not the law of
conflicts) of the Commonwealth of Massachusetts.

 

13.              Waiver of Jury Trial.  THE OBLIGORS HEREBY WAIVE THEIR RIGHTS
TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTE ARISING IN CONNECTION WITH THIS
AGREEMENT OR THE LOAN DOCUMENTS.

 

14.              Entitlement to Immediate Relief from Stay.  The Obligors each
hereby acknowledge and agree, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, that in the event any of the
Obligors should make application for or seek relief or protection under any of
the Sections or Chapters of the United States Bankruptcy Code (the "Code"), or
in the event that any involuntary petition is filed against any Obligor, then,
in such event, Lender shall thereupon be entitled to immediate relief from any
automatic stay imposed by Section 362 of the Code, or otherwise, on or against
the exercise of the rights and remedies available to Lender pursuant to this
Agreement or the applicable Loan Documents, or otherwise.  The foregoing shall
in no way preclude, restrict or prohibit any Obligor from filing for protection
under the Code.

 

15.              Entitlement to Additional Relief.  The Borrowers hereby
acknowledge and agree, in further consideration for the Lender entering into
this Agreement that, following the occurrence of an Event of Default under the
Loan Agreement, the Lender shall be entitled to, at the Lender’s election, the
appointment of a receiver of either or both of the Borrowers’ assets.  The
Obligors further waive any and all rights to object to or otherwise challenge
the Lender’s right to the appointment of a receiver hereunder.

7

--------------------------------------------------------------------------------



 

16.              Lender Access to Consultants.  The Obligors each hereby
authorize and permit Lender to have contact with any financial advisors or
turnaround consultants retained by any of the Obligors, if any, and hereby
authorize such consultants or advisors to provide the Lender with reasonable
access to all of their financial projections, analyses and work product.

 

17.              Release upon Satisfaction.  In consideration of the covenants
and agreements contained herein, the Obligors hereby agree to execute and
deliver a general release to Lender in conjunction with any payoff or
satisfaction of the Obligations related to all matters arising in connection
with the Obligations.

 

18.              Direct Charge.  Obligors hereby authorize and direct the Lender
to charge any of their accounts under the control of the Lender to pay any
payments of principal or accrued interest as the same becomes due and payable
pursuant to any note or other agreement between the Obligors and the Lender.

 

19.              Informed Execution.  The Obligors warrant and represent to the
Lender that the Obligors: (i) have read and understood all of the terms and
conditions of this Agreement; (ii) intend to be bound by the terms and
conditions of this Agreement; and (iii) are executing this Agreement freely and
voluntarily, without duress, after consultation with independent counsel of
their own selection.

 

20.              Severability.  Each provision of this Agreement shall be
severable from every other provision hereof for the purpose of determining the
legal enforceability of any specific provision. 

 

21.              Third Party Beneficiaries.  Except as otherwise expressly
provided, this Agreement and all other instruments executed and delivered in
connection herewith are not intended to benefit any third parties, including
without limitation such parties that may have claims against the Obligors.

 

22.              Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of the counterparts shall constitute one and the
same instrument.

 

23.              Ratification.  To the extent not otherwise modified herein, or
in documents delivered pursuant hereto, the Loan Agreement and all of the Loan
Documents are hereby ratified and confirmed.

 

24.              Authorization to Sign.  The parties signing below acknowledge
and represent that they are duly authorized to sign on behalf of the identified
parties hereto, as the case may be.

 

[Signatures appear on the following page]

 

8

--------------------------------------------------------------------------------




            IN WITNESS WHEREOF, this Agreement has been executed and delivered
as of the date first set forth above.

BORROWERS:

 

TRANS-LUX CORPORATION

FAIRPLAY CORPORATION

 

 

By: /s/ Todd Dupee                                                     

Name:     Todd Dupee

Title:        Senior Vice President and

               Chief Accounting Officer of each

               of the above Companies

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

9

--------------------------------------------------------------------------------



 

[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

GUARANTORS:

 

TRANS-LUX CANADA LTD.

TRANS-LUX ENERGY CORPORATION

TRANS-LUX DISPLAY CORPORATION

TRANS-LUX INVESTMENT CORPORATION

 

 

By: /s/ Todd Dupee                                                     

Name:     Todd Dupee

Title:        Senior Vice President and

               Chief Accounting Officer of each

               of the above Companies

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE.]

10

--------------------------------------------------------------------------------




 

[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE.]

LENDER:

 

MIDCAP BUSINESS CREDIT LLC

 

 

By: /s/ Peter Rutigliano                                                 

Name:  Peter Rutigliano

Title:     Vice President


11

--------------------------------------------------------------------------------



 

EXHIBIT A

 

CRAFTSMEN INTERCREDITOR AGREEMENT

 

12